Hosmer, Ch. J.
The General Assembly, in October, 1796, authorized the erection of a toll-bridge from New-Haven to East-Haven, and incorporated the defendants for that purpose, giving them the privilege of a specified toll for seventy years. The act of incorporation prescribed, that the bridge should "have a draw in some convenient place in the channel, at least *58twenty-six feet wide, to admit the passage of vessels;" and that it should be completed in two years from the rising of the General Assembly in May, 1797; and, on failure thereof, that the grant should be void. From this provision it is undeniable, that the navigation of the river, over which the bridge extended, was not to be unnecessarily impeded; and that the company, by the acceptance of their charter, contracted to accommodate the passage of vessels, by a sufficient draw: and so paramount was this object in the contemplation of the legislature, that the existence of the grant was suspended upon the observance of this stipulation. The act of incorporation contained this further provision, that during the term of seventy years, the company should keep the bridge in good repair, subject to the inspection of the General Assembly, as often as they should think proper, by their committee appointed for that purpose; and that the grant should not operate to injure the property or privileges of any individual. Not unwilling to authorize the erection of a toll-bridge for the public accommodation, the General Assembly was careful to protect individuals in the enjoyment of their rights, and particularly, in the navigation of the river, free from every impediment, except the necessary delay of passing through the draw.
From this concise view of the facts, certain results are indisputable. First, it is the indispensible duty of the company, to erect and keep in repair a good and sufficient draw for the general accommodation. Secondly, it was equally their duty, on due notice and request, to open the draw for the passage of vessels, and that promptly, without unnecessary delay. This proposition has been denied; but, in my opinion, on no reasonable ground. On what principle could a stranger to the company assume on himself the management of the draw? Over this property he has no right; and his entry upon it, except in the usual manner, for the purpose of passage, would be totally unwarrantable. To have the management of the draw, is not only the exclusive right, but the unquestionable interest of the company, to preserve this essential part of the bridge from the maltreatment of men unaccustomed to handle it, and to prevent the unnecessary and unseasonable obstruction of the public travel. It is unreasonable even to absurdity, to hold, that strangers, at their pleasure, may intermeddle with the property of the company, and subject them to the hazard of serious injury to the draw, and a diminution of their *59profits. I repeat as an indisputable principle, that it was the duty of the company, on due notice and request, to open the draw for the passage of vessels, promptly, and without unnecessary delay. To ensure this object, and to preserve the rights of persons interested from injury, the legislature considered it unwise to confide in the company without supervision. For this reason, it was made a stipulation in their charter, that they should keep the bridge in good repair, subject to the inspection of the General Assembly. The object of this visitorial authority is too apparent to admit of controversy. It was for the enquiry into, and prompt correction of, all abuses, practised by the company, under colour of their charter; for directing an observance of the charter prescriptions; and for compelling obedience to such directions. A construction, which falls short of this, must presume, that the legislative inspection, instead of usefully protecting and enforcing the rights of the public and of individuals, was intended to be nugatory and inefficient. For, of what possible advantage would it be, to supervise the conduct of the company, if the legislature had no authority to direct and compel the observance of the contract into which the company had entered? The legislature, then, was invested with the legal power of directing the repairs of the bridge, and the opening of the draw, on a prescribed notice, and to cause such directions to be obeyed. A liberal exposition of the authority, implied from the reserved right of inspection, ought to be made, to attain the object solicitously kept in view, of protecting all persons in the enjoyment of their unquestionable rights. If it be said, that the legislature had authority, only to direct repairs on the bridge, we surrender the rights of individuals to the discretion of the company. Unless to direction is superadded the right of compulsion, it is vox et prœterea nihil; an absurdity too palpable to be countenanced.
In May, 1820, the General Assembly passed an act directing the company to open the draw of the bridge for the passage of vessels, on reasonable notice prescribed, and subjected them to treble damages, as a means of coercing the observance of this duty. Waiving a consideration of the objections made to retrospective laws, as being entirely unnecessary, I am of opinion that this act was fully warranted, by the charter of incorporation, and is merely co-extensive with the reserved authority of inspection. The legislature had retained the right of deciding whether the company acted up to the *60contract implied from the charter of incorporation accepted by them-of directing the performance of their obligations, and of enforcing the observance of the directions given. This they have done, by the act of May, 1820, and this only, in a manner perfectly unexceptionable. Instead of pointing their directions to the performance of a particular act, on a special occasion, they have been induced, by the non-compliance of the company with their agreement in relation to one branch of their duty, to prescribe a general rule, and to secure its observance, by a penalty. In doing this, they were justified, by the reason and spirit of the charter incorporating the company; and the only question, in my mind, is, why such a measure should have been necessary.
To this result I have come, with the most perfect conviction of its solidity. If the legislature is not authorized to direct and compel the opening of the draw, in a manner adequate to the attainment of the object, the inspection reserved in the charter of incorporation is delusive; and the rights of individuals, solicitously intended to be secured, by that measure, are virtually left to expensive and vexatious litigation, or to the mercy of the company.
For these reasons I am of opinion that the declaration is sufficient; and that the judgment of the county court ought to be affirmed.
The other Judges were of the same opinion, except Brainard, J., who was absent.
Judgment to be affirmed.